Autonomous Community tariff quotas on imports of certain fishery products into the Canary Islands (debate)
The next item is the report by Mr Galeote, on behalf of the Committee on Regional Development, on the proposal for a Council regulation opening and providing for the administration of autonomous Community tariff quotas on imports of certain fishery products into the Canary Islands, - C6-0153/2008 -.
Member of the Commission. - Mr President, first of all allow me to thank the rapporteur, Mr Gerardo Galeote for this report, which I can fully support, and for his efforts in dealing with this file in the most diligent manner. I am also pleased to note the strong support of the Committee on Regional Development for this proposal.
The Canary Islands are one of the European Union's outermost regions and are characterised by their geographical and economic isolation. The European Union has long recognised the need to reduce, eliminate or temporarily suspend customs tariffs in order to encourage production in such regions by facilitating the supply of raw materials. Since 1991, the European Union has suspended, partially or in full, the common customs tariff duties on imports into the Canary Islands of a number of products. In the case of fisheries products, such measures applied only to raw materials to be used in products solely intended for consumption in the local market.
The import quotas at reduced tariff proposed now by the Commission follow on from similar measures laid down in Council Regulation (EC) No 704/2002 of 25 March 2002, which covered the period from 1 January 2002 to 31 December 2006. The tariff quotas are to be seen, in terms of support to the Canary Islands' economy, as complementing other measures taken on the basis of Article 299(2) of the EC Treaty, in particular the scheme to compensate for the additional costs incurred in the marketing of certain fishery products from the outermost regions - implemented by means of Council Regulation (EC) 791/2007 of 21 May 2007. In order to align the proposed measures with the latter scheme, the Commission proposes that the tariff quotas should apply for seven years to cover the period 2007-2013. This is two more years than provided for under the previous Regulation and should come into force retrospectively as from 1 January 2007 in order to ensure continuity.
Turning to the report, I would like to comment on the amendments proposed. The Commission notes that three amendments relate to the fight against illegal, unreported and unregulated fishing. In this regard, I would like to underline that the Commission has recently proposed a comprehensive system to prevent products resulting from IUU fishing activities entering the Community market, a proposal for which Parliament has expressed broad support.
The Commission considers that it is not in the proposed tariff quota regulation that measures to combat IUU fishing should be included. Therefore the amendments cannot be accepted. Instead of having a piecemeal approach, the Commission is of the view that the issue of illegally harvested products should be dealt with by means of horizontal instruments, applying to all products imported into the Community market, including the Canary Islands.
I would once again like to thank Mr Galeote for the report and the Committee on Regional Development for its attention on this very important issue.
rapporteur. - (ES) Mr President, the exceptional geographical situation of the Canary Islands in relation to the sources of supply of certain fishery products which are essential for domestic consumption entails additional costs for the sector in this region and, as the Commissioner has just said, since 1991 the European Union has tried to remedy this natural handicap by, among other measures, temporarily suspending customs duties on imports of the products in question from third countries.
This proposal for a regulation aims to guarantee that the measures set out in the 2002 regulation currently in force continue for the period 2007-2013. That regulation established a series of autonomous tariff quotas on imports of certain fishery products into the Canary Islands, for the period 2002-2006.
I would like to point out that the suspension of customs duties is only granted for products destined for the domestic market, and also say that this proposal was adopted practically unanimously in the Council and by a very large majority in the Committee on Regional Development.
The Group of the Greens/European Free Alliance has tabled four amendments which, Mr President, we cannot support, because they mix concepts of illegal fishing with the content of this regulation, whose operation in practice has shown that the control filters established by customs in Las Palmas have worked correctly.
This is endorsed by the report sent to the European Commission by the Spanish Government, which is of a different political persuasion than the one that I represent. The European Commission accepted this report, validated it and largely incorporated it into its proposal.
The current European Commission proposal specifically ratifies the existing protective and control measures to avoid diversions of trade. To summarise, the appropriate anti-fraud measures are being implemented, and along with the customs filters previously mentioned they constitute an adequate set of instruments, under the control of the Community institutions, for the correct functioning and monitoring of the Community quotas, which, as has been proven, have nothing to do with illegal, unreported and unregulated fishing.
To conclude, Mr President, the imports of fishery products included in the quotas for the Canary Islands are legal, reported and adequately regulated and therefore I ask for the European Commission proposal to be supported and for the amendments tabled to be rejected.
Mr President, the Group of the European People's Party (Christian Democrats) and European Democrats will vote in favour of adopting Mr Galeote's report on imports of certain fishery products into the Canary Islands. As the Commissioner said, it is about continuing with an instrument that has already been in force for many years - since 1991 - that expired in 2006, thus filling a regulatory gap that existed until today.
From a legal and budgetary point of view this regulation is justified. It is also justified from a political and economic point of view in order to maintain an activity that is essential for the Canary Islands.
Since the loss of our fisheries in what were formerly known as the 'Canary Islands and Western Sahara fishing grounds', we have been forced to import products for domestic consumption, as in this case.
The activities of a significant fishery products processing industry have been lost in the Islands since then. On some islands this activity was essential in order to prevent them from being solely dependent on tourism.
With demagogic arguments and false accusations, the Group of the Greens/European Free Alliance is tabling amendments against this regulation.
In the Canary Islands Regional Parliament there are no Green members; in the 88 councils in the Canary Islands there are no Green councillors; of the 29 councillors on Las Palmas City Council there are no Green councillors; the Greens are barely present on a couple of councils in the Canary Islands, where they are definitely in a coalition with the People's Party.
I think it would be good to have a greater political presence of the Greens in the institutions of the Canary Islands, but with initiatives like this, full of demagogy and false accusations, believe me, I would like to say to the Member tabling the amendments, you are going in the wrong direction and you will have less and less political and social support in the Canary Islands.
Mr President, on behalf of the Socialist Group in the European Parliament, I stand in support of Mr Galeote's report as well as the comments made by Commissioner Borg, and the information from Mr Fernández Martín.
I think that the regulation is absolutely necessary, because the Canary Islands is a region with 2 million inhabitants, that attracts many millions of tourists, and as Mr Fernández Martín said, having lost the Western Sahara fishing grounds the Canaries depend on fish imports to survive and to supply the tourist industry.
To suppose that at the moment, in the customs of the Canaries, that are subject to strict controls by the Spanish State and the European Union, products entering under a special tariff system are going to be diverted is a serious accusation against the functioning of the institutions of the Spanish State and also shows that those tabling the amendments know very little about the real situation in the Canaries. They should visit the Canary Islands and see how the port operations run before tabling hasty amendments.
I think Mr Borg said that the procedure, or the monitoring of the entry and exit procedures for fishery products, was going to be done by the Commission, and that is happening right now. If any anomalies are revealed, action will have to be taken accordingly. We should not, however, accept this type of amendment, that would result in the removal of the concessions that the European Union makes so that, in our region, this small and modest region, with a surface area of only 7 500 km2, and 2 million inhabitants, we can continue to survive.
If the amendments are adopted, those who have tabled them will have succeeded in putting up prices for the citizens of the Canaries and making the difficult task of maintaining the tourist industry still more difficult.
I therefore hope that, as occurred in the Committee on Regional Development, the plenary of the European Parliament will give overwhelming support to the proposal that Mr Galeote has put to us.
I would like to take this opportunity to say that within the European Union the difficulties faced by the outermost regions are not generally understood. We are currently also discussing the subject of emissions trading.
The measures that can generally be adopted by a central region of the European Union can have a devastating effect on the outermost regions of the Union. We are talking about small territories, in total a population of 4 million inhabitants, distributed in islands in the Pacific, the Atlantic and the Caribbean, which will find themselves in difficulty if special measures are not applied to them.
I therefore ask my fellow Members who tabled these amendments, before acting in this way, to find out what the real situation is and to understand the problems faced by these outermost regions.
on behalf of the Verts/ALE Group. - (NL) Mr President, ladies and gentlemen, I take note of Commissioner Borg's statement that fraud involving illegally harvested fish is to be tackled by means of horizontal measures. To the Spanish Members who have alleged here in a particularly vigilant and occasionally even aggressive way that I am telling lies, I would say that they are really burying their heads in the sand. I do not obtain my information from just anywhere. I obtained this information from answers to parliamentary questions, from the Commission's answer to a question by a fellow Member.
To these Spanish Members I would say that the Commission has sent Spain a reasoned opinion on grounds that there is some manner of fraud taking place at all the country's ports. This includes Las Palmas. The Commission told me itself that the number of inspectors has been increased from two to seven, which it still regards as insufficient. Sources have told me that inspections only take place on working days between 8 a.m. and 3 p.m. I wish to investigate this further, and I shall undertake further parliamentary initiatives in order to find out how the fight against fraud is progressing throughout Europe and most particularly in Spain.
Member of the Commission. - Mr President, from the debate it is clear that our objective is a shared one, both in terms of our support through the proposed measure for the outermost region of the Canaries, but also in our commitment to combat IUU.
I repeat what I have just said, that we are committed to fighting IUU and have proposed a comprehensive regulation which we hope will be adopted in two weeks' time in the Council meeting on 24 June. Therefore, we believe that the approach to IUU should remain horizontal and that, consequently, proposing amendments to this regulation is not the appropriate way of moving forward.
With regard to the comment made by Mr Staes, I would like to say that the infringement procedure, which is infringement procedure 2002/2184, is still active. The information received as a result of the various inspections carried out indicates that there have been improvements, though the Commission will further evaluate the situation and, more specifically, it will decide whether a final inspection is needed to bring this procedure to a conclusion. By this I mean to say that either the procedure will be brought to an end if Spain is found to comply, or we will continue proceedings before the Court of Justice in order to attain a decision on this whole question.
Mr President, I am going to be very brief because of the late hour, but especially because, firstly, the European Commission, which I assume is not suspicious, has been decisive in endorsing the controls established by the regional and national authorities and, in fact, here we are debating its proposal; secondly, because 27 of the 27 Member States have given it their support; and, thirdly, because the Committee on Regional Development adopted the proposal practically unanimously.
The attitude of Mr Staes reminds me of the mother who went to see her son at the passing out parade for his military service and said to the person beside her: 'Look how good my son is, because he is the only one who is marching properly, all the rest of his company are out of step'.
I would ask those tabling the amendments to think again. Could it be that in this case they are the ones who are mistaken and not the rest of humanity?
The debate is closed.
The vote will take place on Wednesday 18 June 2008.